Citation Nr: 0104153	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied a rating in 
excess of 30 percent for PTSD.  

An October 1999 rating decision during the appeal increased 
the rating for PTSD to 50 percent.  As the 50 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

The veteran's service-connected PTSD is primarily manifested 
by occupational and social impairment with deficiencies in 
most areas, including work, family relations, judgment, 
thinking, and mood; it is not productive of total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that that service connection for PTSD, with 
a 30 percent rating, was established effective from September 
1993.  The veteran filed a claim for an increased rating for 
PTSD in January 1999.  An October 1999 rating decision during 
the current appeal increased the rating for PTSD to 50 
percent.  The veteran contends that at least a 70 percent 
disability rating is warranted for his service-connected PTSD 
because of increased difficulty with short term memory, 
increased nervousness, nightmares and sleep impairment, and 
anger, and because he was assigned a Global Assessment of 
Functioning (GAF) score of 40.  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran was afforded a 
thorough VA mental disorders examination in March 1999, which 
the Board finds to be adequate for rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Under Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Finally, a 100 percent rating is applicable 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The Board notes that in the August 1999 rating decision on 
appeal the RO considered whether a higher rating for PTSD was 
warranted under both the schedular rating criteria in effect 
prior to November 7, 1996, and the revised rating criteria 
which became effective November 7, 1996.  However, because 
the veteran filed his claim for increased compensation for 
PTSD in January 1999, only the revised criteria in effect 
since November 7, 1996 should have been applied.  The Board 
finds that the veteran has not been prejudiced, however, 
because the RO rated the veteran's PTSD under the appropriate 
(revised) schedular criteria, although the RO gave additional 
consideration to rating under the previous criteria, and, in 
the rating decision and statement of the case, the RO 
included the correct rating criteria.  In an October 1999 
rating decision (granting a 50 percent rating), the RO 
correctly applied only the revised criteria.  Additionally, 
neither the veteran nor his representative has presented 
argument or evidence indicating any reliance on the old 
criteria; in an October 2000 brief on appeal, the veteran's 
representative specifically and correctly presented argument 
for a 70 percent rating under the rating criteria for PTSD 
(mental disorders) in effect from November 7, 1996.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The more recent evidence in this case includes VA outpatient 
treatment records dated from May 1998 to October 1999, which 
indicate that the veteran was on medication (Tegretol), was 
anxious, showed some depressive symptoms, and was 
participating in group psychotherapy sessions.  In January 
1999, the veteran reported poor sleeping and nightmares, and 
increasing difficulty remembering.  Mental status examination 
revealed an affect which teared easily about the war.  In 
June 1999, the veteran reported his memory was good at times 
and bad at times, and he had flashbacks from the war and 
problems sleeping.  In July 1999, the veteran denied memory 
problems, but reported flashbacks, nightmares, poor sleep, 
some depression but fair control with medications.  The 
impression was mild cognitive impairment.  Later in July 
1999, the veteran had memory complaints.   

A March 1999 VA examination recorded the veteran's subjective 
complaints of bad dreams, nightmares 4 to 5 times per week, 
sleep disturbance, flashbacks, exaggerated startle response, 
obsessive thoughts about those who died in Korea, unclear 
thought process, short attention span and difficulty 
concentrating, poor communication with others, irritation, 
infrequent auditory hallucinations, short-term memory 
impairment, that he stayed alone almost all of the time to 
avoid others, panic attacks, and motivation disorder.  
Examination revealed marked anxiety, more than depression.  
The examiner noted that the veteran was undergoing monthly 
psychotherapy group and was on psychotropic medication, which 
the veteran reported were effective 50 percent overall with 
his PTSD symptoms.  The VA examiner concluded that the 
veteran had "a severe case of combat induced PTSD that is 
further complicated by his chronic panic disorder with 
agoraphobia."  The diagnoses were chronic combat-induced 
PTSD, panic disorder, and agoraphobia.  The examiner assigned 
a GAF score of 40.  

After a thorough review of the evidence of record, the Board 
finds that a 70 percent rating for the veteran's service-
connected PTSD is warranted, as the evidence reflects that 
PTSD symptomatology more nearly approximates the criteria for 
a 70 percent rating.  38 C.F.R. § 4.7.  The evidence reflects 
that the veteran's PTSD is currently manifested by 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, judgment, thinking, 
and mood, due to such symptoms as: obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  The veteran's PTSD complications of panic 
disorder with agoraphobia are, likewise, contemplated by the 
criteria for a 70 percent rating of near continuous panic 
affecting the ability to function independently, 
appropriately, and effectively, and the inability to 
establish and maintain effective relationships.

The Board has considered that in March 1999 the veteran was 
assigned a GAF score of 40 as a result of the VA examination.  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 31 to 40 
is defined by the DSM-IV as some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  In assessing this GAF score, the Board 
notes that the veteran's GAF score of 40 is at the high end 
of the 31 to 40 range.  In this veteran's case, the Board 
finds that the overall "major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood" reflected by a 40 GAF score most nearly 
approximates the schedular rating criteria for a 70 percent 
rating of "deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood."  The VA 
examiner's March 1999 characterization of the veteran's PTSD 
as "severe" is consistent with a 70 percent rating for such 
"major impairment in several areas."  

The evidence does not reflect that the veteran's PTSD is 
manifested by the additional 70 percent rating criteria of 
suicidal ideation, intermittently illogical, obscure, or 
irrelevant speech, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.  As the veteran's representative accurately points 
out, 38 C.F.R. § 4.21 (2000) indicates that it is not 
expected that all of the listed findings for a certain rating 
will be shown, especially in a case such as this one in which 
the rating criteria more fully describes the grades of 
psychiatric disability.  However, the absence of specific 
findings for a 70 percent rating is to be considered with 
regard to whether the next higher, 100 percent, rating is 
warranted, at least to the extent the 100 percent criteria 
correlates with such findings. 
The Board finds that the preponderance of the evidence is 
against a rating in excess of 70 percent because the 
veteran's PTSD is not manifested by the criteria for a 100 
percent rating, including total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130.  The evidence demonstrates 
that the veteran did briefly experience auditory 
hallucinations, but this has not been persistent and has not 
manifested as gross impairment in thought processes or 
communication.  While the veteran has at times complained of 
memory loss (though at other times denied memory loss), the 
evidence shows some cognitive impairment but does not show 
evidence of loss of memory regarding closest relatives, own 
occupation, or own name.  Impairment of short and long-term 
memory is otherwise specifically contemplated by even a 50 
percent rating.  38 C.F.R. § 4.130.

The Board also notes the veteran's assertion that he is 
unable to work due to his PTSD.  With regard to this 
contention regarding total occupational impairment, the 
record reflects that the veteran has been awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Those multiple service-
connected disabilities, however, included the physical 
disabilities of residuals of a gunshot wound of the left 
thigh, rated 40 percent disabling, degenerative joint disease 
of the left knee, rated 20 percent disabling, which the 
veteran wrote "got too painful to work" and prevented him 
from standing.  

To warrant a schedular 100 percent rating, the evidence must 
show that the veteran's PTSD alone is productive of total 
occupational and social impairment, due to specified 
psychiatric symptomatology.  As indicated above, the evidence 
does not show that the veteran's PTSD is manifested by any of 
the specific symptomatology associated with a 100 percent 
schedular rating.  While the March 1999 VA examination report 
concluded that the veteran had severe PTSD, there is no 
medical opinion of record to support an assertion that PTSD 
alone is productive of total occupational and social 
impairment.  The veteran's social activities include 
attending church, visiting flea markets, having a 
"girlfriend" for 20 years, having some visitation in the 
home, including at least one of his children, and going to 
small restaurants and stores.  By the veteran's own 
reporting, psychotropic medication and group psychotherapy 
has provided about 50 percent relief of his PTSD symptoms.  
For these reasons, the Board finds that the schedular 
criteria for an increased rating to 70 percent for PTSD, but 
not higher than 70 percent, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


ORDER

A 70 percent rating for service-connected PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

